Name: COMMISSION REGULATION (EEC) No 1487/93 of 17 June 1993 amending Regulations (EEC) No 2257/92 and (EEC) No 2258/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira and the Canary Islands, respectively, with certain vegetable oils and establishing the forecast supply balances
 Type: Regulation
 Subject Matter: regions of EU Member States;  processed agricultural produce;  trade;  tariff policy
 Date Published: nan

 No L 147/10 Official Journal of the European Communities 18 . 6. 93 COMMISSION REGULATION (EEC) No 1487/93 of 17 June 1993 amending Regulations (EEC) No 2257/92 and (EEC) No 2258/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira and the Canary Islands, respectively, with certain vegetable oils and establishing the forecast supply balances 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The quantities of the forecast supply balance for Madeira for the period from 1 July 1993 to 30 June 1994 which qualify for exemption from customs duties on imports from third countries or which benefit from Community supply aid shall be as follows : CN code Description of Quantity goods (tonnes) 1507 to 1516 Vegetable oils (excluding 3 000' (excluding 1509 olive oil) and 1510) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as amended by Regulation (EEC) No 3714/92 (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as amended by Regulation (EEC) No 3714/92, and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulations (EEC) No 1600/92 and (EEC) No 1601 /92, Commission Regula ­ tions (EEC) No 2257/92 (4) and (EEC) No 2258/92 0 lay down detailed rules for implementing the specific ar ­ rangements and establish the forecast supply balances for vegetable oils for the period from 1 July 1992 to 30 June 1993 ; whereas the forecast supply balances for the period from 1 July 1993 to 30 June 1994 for Madeira and the Canary Islands must be fixed ; Whereas, for practical and administrative reasons, the arrangements should be managed on a monthly instead of a quarterly basis ; whereas, however, the period of validity of import licences, exemption certificates and aid certifi ­ cates should be adjusted ; Whereas Regulations (EEC) No 2257/92 and (EEC) No 2258/92 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 2. in Article 3 'quarter is replaced by 'month' ; 3 . Article 4 is replaced by the following : 'Article 4 1 . Import licences and exemption certificates shall expire on the last day of the second month following the month in which they were issued. 2. Aid certificates shall expire on the last day of the second month following the month in which they were issued.' Article 2 Regulation (EEC) No 2258/92 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The quantities of the forecast supply balance for the Canary Islands for the period from 1 July 1993 to 30 June 1994 which qualify for exemption from customs duties on imports from third countries or which benefit from Community supply aid shall be as follows : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2257/92 is hereby amended as follows : CN code Description of Quantity goods (tonnes) 1507 to 1516 Vegetable oils (excluding 35 000' (excluding 1509 olive oil) and 1510) ( ») OJ No L 173, 27 . 6. 1992, p . 1 . 0 OJ No L 378 , 23 . 12. 1992, p. 23 . 0 OJ No L 173, 27. 6 . 1992, p . 13 . 0 OJ No L 219, 4. 8 . 1992, p . 44. 0 OJ No L 219 , 4. 8 . 1992, p . 46. 18 . 6. 93 Official Journal of the European Communities No L 147/11 2. in Article 3 ( 1 ) and (2) 'quarter' is replaced by 'month ; 3. Article 4 is replaced by the following : Article 4 1 . Import licences and exemption certificates shall expire on the last day of the second month following the month in which they were issued. 2. Aid certificates shall expire on the last day of the second month following the month in which they were issued.' Article 3 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1993 . For the Commission Rene STEICHEN Member of the Commission